GSI Commerce, Inc.
2010 Equity Incentive Plan
Restricted Stock Unit Award Grant Notice
GSI Commerce, Inc. (the “Company”), pursuant to Section 6(b) of its 2010 Equity
Incentive Plan (the “Plan”), hereby awards to you as a Participant under the
Plan a Restricted Stock Unit Award for the number of shares the Company’s Common
stock (the “Shares”) set forth below (the “Award”). This Award is subject to all
of the terms and conditions as set forth herein and in (i) the applicable
Restricted Stock Unit Award Agreement, which is attached hereto and incorporated
herein in its entirety, and (ii) the Plan, which is available on the Company’s
Intranet under the Legal and Human Resources sections and incorporated herein in
its entirety.

     
Participant:
  Michael G. Rubin
Date of Grant:
  _______
Number of Shares subject to Award:
  _______
Consideration:
  Your Services to the Company

Vesting Schedule: The shares subject to this Award will vest in accordance with
the following schedule; provided that the vesting will cease upon the
termination of Participant’s Continuous Service:
25% of the total number of shares subject to the Award will vest on the first
annual anniversary of the Date of Grant; and
25% of the total number of shares will vest annually thereafter over the next
3 years.
Notwithstanding the foregoing, in the event that Participant’s Continuous
Service is terminated due to his or her death or Disability, then this Award
will immediately vest in full.
Change in Control: Vesting of your Shares may be accelerated upon a Change in
Control, as provided in that certain Employment Agreement between you and the
Company, effective as of July 1, 2006.
Parachute Payments: If any payment or benefit you would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code, and
(ii) but for this sentence, be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then such Payment shall be equal to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion of the Payment, up to and including the
total Payment, whichever amount, after taking into account all applicable
federal, state and local employment taxes, income taxes, and the Excise Tax (all
computed at the highest applicable marginal rate), results in your receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless you elect in writing a different order: reduction of cash
payments; cancellation of accelerated vesting

 



--------------------------------------------------------------------------------



 



of Stock Awards (as defined in the Plan); reduction of employee benefits. If
acceleration of vesting of Stock Award compensation is to b reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of your Stock Awards unless you elect in writing a different order for
cancellation.
                    The Company shall appoint a nationally recognized
independent accounting firm to make the determinations required hereunder, which
accounting firm shall not then be serving as accountant or auditor for the
individual, entity or group effecting the Change in Control of the Company. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.
                    The accounting firm engaged to make the determinations
hereunder shall provide its calculations, together with detailed supporting
documentation, on which you may rely, to you and the Company within fifteen
(15) calendar days after the date on which your right to a Payment is triggered
(if requested at that time by you or the Company) or such other time as
requested by you or the Company. If the accounting firm determines that no
Excise Tax is payable with respect to a Payment, either before or after the
application of the Reduced Amount, it shall furnish you and the Company with an
opinion reasonably acceptable to you that no Excise Tax will be imposed with
respect to such Payment. The Company shall be entitled to rely upon the
accounting firm’s determinations, which shall be final and binding on all
persons.
Additional Terms/Acknowledgements: You acknowledge receipt of, and understand
and agree to, this Restricted Stock Unit Award Grant Notice, the Restricted
Stock Unit Award Agreement and the Plan. You also acknowledge receipt of the
2010 Equity Incentive Plan Prospectus. You further acknowledge that as of the
Date of Grant, this Restricted Stock Unit Award Grant Notice, the Restricted
Stock Unit Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the acquisition of stock in the Company
pursuant to this Award and supersede all prior oral and written agreements on
that subject with the exception of (i) Stock Awards (as defined in the Plan)
previously granted and delivered to you under the Plan, and (ii) the following
agreements only:

                  Other Agreements:                                
 
                       
 
                GSI Commerce, Inc.       Participant
 
               
By:
               
 
         
 
  Signature           Signature
 
               
Name:
          Name:    
 
           
 
  Print           Print
 
               
Title:
          Date:    
 
           
 
               
Date:
               
 
 
            Attachments: Restricted Stock Unit Award Agreement

 



--------------------------------------------------------------------------------



 



Attachment I
Restricted Stock Unit Award Agreement
GSI Commerce, Inc.
2010 Equity Incentive Plan
Restricted Stock Unit Award Agreement
     Pursuant to your Restricted Stock Unit Award Grant Notice (“Grant Notice”)
and this Restricted Stock Unit Award Agreement (the “Agreement”), GSI Commerce,
Inc. (the “Company”) has granted you a Restricted Stock Unit Award under Section
6(b) of the GSI Commerce, Inc. 2010 Equity Incentive Plan (the “Plan”) for the
number of shares of the Company’s common stock (the “Common Stock”) indicated in
the Grant Notice (collectively, the “Award”). Capitalized terms not explicitly
defined in this Agreement but defined in the Plan or Grant Notice will have the
same definitions as in the Plan.
     The details of your Award are as follows.
     1. Grant of the Award. This Award represents the right to be issued on a
future date the number of shares of the Company’s Common Stock as indicated in
the Grant Notice. As of the Date of Grant, the Company will credit to a
bookkeeping account maintained by the Company for your benefit (“Account”) the
number of shares of Common Stock subject to the Award.
     2. Distribution of Shares of Common Stock.
     (a) The Company will deliver to you a number of shares of Common Stock
equal to the number of vested shares of Common Stock subject to your Award on
the vesting date or dates provided in your Grant Notice; provided, however, that
if such vesting date falls on a date that is not a business day, such delivery
date shall instead fall on the next following business day. The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
shall be determined by the Company.
     (b) Notwithstanding the foregoing, in the event that the Company determines
that your sale of shares of Common Stock on the date the shares subject to the
Award are scheduled to be delivered (the “Original Distribution Date”) would
violate its policy regarding insider trading of the Common Stock, as determined
by the Company in accordance with such policy, then such shares shall not be
delivered on such Original Distribution Date and shall instead be delivered as
soon as practicable following the next date that you could sell such shares
pursuant to such policy; provided, however, that in no event shall the delivery
of the shares be delayed pursuant to this provision beyond the later of:
(1) December 31st of the same calendar year of the Original Distribution Date,
or (2) the 15th day of the third calendar month following the Original
Distribution Date.
     3. Consideration. The Common Stock delivered to you pursuant to your Award
shall be deemed paid, in whole or in part, in consideration of your services to
the Company in the amounts and to the extent required by law.

 



--------------------------------------------------------------------------------



 



     4. Vesting. Subject to the limitations contained herein, your Award will
vest as provided in the Grant Notice; provided that vesting will cease upon the
termination of your Continuous Service. Upon such termination of your Continuous
Service, the shares credited to the Account that were not vested on the date of
such termination will be forfeited at no cost to the Company and you will have
no further right, title or interest in or to such underlying shares of Common
Stock.
     5. Number of Shares. The number of shares of Common Stock subject to your
Award referenced in your Grant Notice may be adjusted from time to time for
Capitalization Adjustments as set forth in the Plan.
          (a) Any shares, cash or other property that becomes subject to the
Award pursuant to this Section 5, if any, shall be subject, in a manner
determined by the Board, to the same forfeiture restrictions, restrictions on
transferability, and time and manner of delivery as applicable to the other
shares covered by your Award.
          (b) Notwithstanding the provisions of this Section 5, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 5. The Board shall, in its discretion, determine an equivalent
benefit for any fractional shares or fractional shares that might be created by
the adjustments referred to in this Section 5.
     6. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment as provided in Section 9(a) of the Plan;
provided, however, that this sentence shall not apply with respect to any shares
of Common Stock that are delivered to you in connection with your Award after
such shares have been delivered to you.
     7. Conditions to Issuance and Delivery of Shares. Notwithstanding any other
provision of this Agreement or the Plan, the Company will not be obligated to
issue or deliver any shares of Common Stock pursuant to this Agreement (i) until
all conditions to the Award have been satisfied or removed, (ii) until, in the
opinion of counsel to the Company, all applicable Federal and state laws and
regulations have been complied with, (iii) if the outstanding Common Stock is at
the time listed on any stock exchange or included for quotation on an
inter-dealer system, until the shares to be delivered have been listed or
included or authorized to be listed or included on such exchange or system upon
official notice of notice of issuance, (iv) if it might cause the Company to
issue or sell more shares of Common Stock that the Company is then legally
entitled to issue or sell, and (v) until all other legal matters in connection
with the issuance and delivery of such shares have been approved by counsel to
the Company.
     8. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award. This Restricted Stock Unit Award
Agreement shall be deemed to be signed by the Company and you upon the
respective signing by the Company and you of the Restricted Stock Unit Award
Grant Notice to which it is attached.

 



--------------------------------------------------------------------------------



 



     9. Non-transferability. Your Award is not transferable, except by will or
by the laws of descent and distribution. Notwithstanding the foregoing, by
delivering written notice to the Company, in a form satisfactory to the Company,
you may designate a third party who, in the event of your death, will thereafter
be entitled to receive any distribution of shares pursuant to Section 1 of this
Agreement.
     10. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or on the part of the Company or an Affiliate to continue your
employment. In addition, nothing in your Award will obligate the Company or an
Affiliate, their respective stockholders, Boards of Directors or Employees to
continue any relationship that you might have as a Employee, Director or
Consultant for the Company or an Affiliate.
     11. Unsecured Obligation. Your Award is unfunded, and as a holder of a
vested Award, you will be considered an unsecured creditor of the Company with
respect to the Company’s obligation, if any, to issue shares of Common Stock
pursuant to this Agreement. You will not have voting or any other rights as a
stockholder of the Company with respect to the shares of Common Stock awarded
pursuant to this Agreement until such shares are issued to you pursuant to
Section 1 of this Agreement. Upon such issuance, you will obtain full voting and
other rights as a stockholder of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.
     12. Withholding Obligations.
          (a) On or before the time you receive a distribution of shares
pursuant to your Award, or at any time thereafter as requested by the Company,
you hereby authorize withholding from, at the Company’s election, vested shares
of Common Stock distributable to you, payroll and any other amounts payable to
you and otherwise agree to make adequate provision for, as determined by the
Company, any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or an Affiliate, if any, which arise in
connection with your Award.
          (b) Unless the tax withholding obligations of the Company or any
Affiliate are satisfied, the Company will have no obligation to issue a
certificate for such shares of Common Stock.
     13. Other Documents. You hereby acknowledge receipt or the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus. In addition, you
acknowledge receipt of the Company’s insider trading policy.
     14. Notices. All notices with respect to the Plan shall be in writing and
shall be hand delivered or sent by first class mail or reputable overnight
delivery service, expenses prepaid. Notice may also be given by electronic mail
or facsimile and shall be effective on the date transmitted if confirmed within
24 hours thereafter by a signed original sent in a manner provided in the
preceding sentence. Notices to the Company or the Board shall be delivered or

 



--------------------------------------------------------------------------------



 



sent to GSI’s headquarters, 935 First Avenue, King of Prussia, PA 19406, to the
attention of its Chief Financial Officer and its General Counsel. Notices to any
Participant or holder of shares of Common Stock issued pursuant to an Award
shall be sufficient if delivered or sent to such person’s address as it appears
in the regular records of the Company or its transfer agent.
     15. Headings. The headings of the Sections in this Agreement are inserted
for convenience only and will not be deemed to constitute a part of this
Agreement or to affect the meaning of this Agreement.
     16. Amendment. This Agreement may be amended only by a writing executed by
the Company and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Board (or appropriate committee thereof) by a writing which specifically
states that it is amending this Agreement, so long as a copy of such amendment
is delivered to you, and provided that no such amendment adversely affecting
your rights hereunder may be made without your written consent. Without limiting
the foregoing, the Board (or appropriate committee thereof) reserves the right
to change, by written notice to you, the provisions of this Agreement in any way
it may deem necessary or advisable to carry out the purpose of the grant as a
result of any change in applicable laws or regulations or any future law,
regulation, ruling, or judicial decision, including with respect to compliance
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
and the regulations issued thereunder, provided that any such change will be
applicable only to rights relating to that portion of the Award which is then
subject to restrictions as provided herein.
     17. Miscellaneous.
          (a) The rights and obligations of the Company under your Award will be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations
under your Award may not be assigned by you, except with the prior written
consent of the Company.
          (b) The benefits provided under this Agreement are intended to be
subject to a “substantial risk of forfeiture” under Code Section 409A, and to be
payable within the “short term deferral period” under such statute following
lapse of the applicable forfeiture conditions.
          (c) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
          (d) You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
     18. Governing Plan Document. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. The

 



--------------------------------------------------------------------------------



 



Board (or appropriate committee thereof) will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Board (or appropriate committee thereof) will be
final and binding upon you, the Company, and all other interested persons. No
member of the Board (or appropriate committee thereof) will be personally liable
for any action, determination, or interpretation made in good faith with respect
to the Plan or this Agreement.
     19. Effect on Other Employee Benefit Plans. The value of the Award subject
to this Agreement will not be included as compensation, earnings, salaries, or
other similar terms used when calculating the Employee’s benefits under any
employee benefit plan sponsored by the Company or any subsidiary except as such
plan otherwise expressly provides. The Company expressly reserves its rights to
amend, modify, or terminate any of the Company’s or any subsidiary’s employee
benefit plans.
     20. Choice of Law. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the state of Delaware without regard to
such state’s conflicts of laws rules.
     21. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid will, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

 